Citation Nr: 0311297	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-25 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1945 
to October 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for the cause of the veteran's death.  

Following notification of this decision, the appellant 
perfected a timely appeal with respect to the denial of her 
claim for service connection for the cause of the veteran's 
death.  In October 2002, the Board determined that this claim 
required further development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)).  Based upon this conclusion, the 
Board, in October 2002, undertook evidentiary development 
with regard to this issue.  After completion of the 
additional development, the Board provided the appellant and 
her representative notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  Additionally, 
the Board gave the appellant and her representative 
opportunity to respond.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the appellant's service connection 
claim, pursuant to 38 C.F.R. § 19.9(a)(2).  Notice of the 
evidence obtained as a result of such development has also 
been made to the appellant and her representative.  See, 38 
C.F.R. § 20.903.  Furthermore, the appellant and her 
representative were given an opportunity to respond.  See, 
38 C.F.R. § 19.9(a)(2)(ii).  

Significantly, however, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including 
38 C.F.R. § 19.9(a)(2)(ii).  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
November 2001.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




